Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1,3, 6-8 and 14, drawn to a composition comprising a spheroid of cells comprising one or a combination of cells and/or tissues chosen from: a neuronal cell, nervous system ganglia, a stem cell, an immune cell, dorsal root ganglia, and trigeminal ganglia.
Group II, claim(s) 19, 22, 24, 26, 30-31, 40-41 and 62, drawn to a system comprising: (i) a cell culture vessel comprising a hydrogel; (ii) one or a plurality of spheroids comprising one or plurality of neuronal cells and/or isolated tissue explants; (iii) an amplifier comprising a generator for electrical current; (iv) a voltmeter and/or ammeter; and (v) at least a first stimulating electrode and at least a first recording electrode.
Group III, claim(s) 45-47 and 50, drawn to a method of manufacturing a three-dimensional culture of one or a plurality of spheroids in a culture vessel comprising a solid substrate.
Group IV, claim(s) 52-55, drawn to methods of evaluating the toxicity and/or neuroprotective effects of an agent, measuring myelination or demyelination of one or more axons of one or a plurality of spheroids detecting and/or quantifying neuronal cell growth and/or axon degeneration and measuring or quantifying a neuromodulatory effect of an agent.
	Group V, claim(s) 56, drawn to a method of making the system of claim 19.
	
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a spheroid of cells comprising one or a combination of cells and/or tissues chosen from: a neuronal cell, nervous system ganglia, a stem cell, an immune cell, dorsal root ganglia, and trigeminal ganglia, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dingle et al. (Tissue Engi.. 2015; 21: DOI:10.1089/ten.tec.2015.0135, as in IDS). As found in the International Search Report, the Invention of the Group I was found to have no special technical feature that defined the contribution over the prior art of Dingle et al. (Tissue Engi.. 2015; 21: DOI:10.1089/ten.tec.2015.0135, as in IDS). Dingle et al. teach a composition comprising a 3D-neural spheroid culture comprising primary hippocampus tissue, cortical cells, neurons and glia, which meet the limitation recited in claim 1. Therefore, claim 1 is anticipated by Dingle et al.. Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.
Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a technical feature of a composition comprising a spheroid of cells comprising one or a combination of cells and/or tissues chosen from: a neuronal cell, nervous system ganglia, a stem cell, an immune cell, dorsal root ganglia, and trigeminal ganglia. Group II is directed to a technical feature of a system comprising: (i) a cell culture vessel comprising a hydrogel; (ii) one or a plurality of spheroids comprising one or plurality of neuronal cells and/or isolated tissue explants; (iii) an amplifier comprising a generator for electrical current; (iv) a voltmeter and/or ammeter; and (v) at least a first stimulating electrode and at least a first recording electrode. Group III is directed to a technical feature of a method of manufacturing a three-dimensional culture of one or a plurality of spheroids in a culture vessel comprising a solid substrate. Group IV is directed to a technical feature of methods of evaluating the toxicity and/or neuroprotective effects of an agent, measuring myelination or demyelination of one or more axons of one or a plurality of spheroids detecting and/or quantifying neuronal cell growth and/or axon degeneration and measuring or quantifying a neuromodulatory effect of an agent. Group V is directed to a technical feature of a method of making the system of claim 19. Therefore, the above Inventions do not share a common special technical feature as they comprise different steps and utilize different products, which demonstrates that each method has a different mode of operation and use of structurally and functionally divergent materials. For example, a method for evaluating the toxicity and/or neuroprotective effects of an agent does not have a same corresponding technical feature as that in a method of making a three-dimensional culture of one or a plurality of spheroids in a culture vessel comprising a solid substrate or a system because the test agents are not required by the method of making a three-dimensional culture or a system. Accordingly, Groups I-VIII are not so linked by the same or a corresponding special technical feature within meaning of PCT Rule 13.1 so as to form a single general inventive concept. 


Species Election
5.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. cells: A) a neuronal cell, B) nervous system ganglia, C) a stem cell, D) an immune cell, E) dorsal root ganglia, and F) trigeminal ganglia recited in claim 1.
B. additional cells: A) a glial cell, B) an embryonic cell/a mesenchymal stem cell/ an embryonic stem cell/an induced pluripotent stem cell, C) a cell derived from an induced pluripotent stem cell, D) a sympathetic neuron, E) a parasympathetic neuron, F) a spinal motor neuron, G) a central nervous system neuron, H) a peripheral nervous system neuron, I) an enteric nervous system neurons, J) a motor neuron, K) a sensory neuron, L) a cholinergic neuron, M) a GABAergic neuron, N) a glutamatergic neuron, O) a dopaminergic neuron, P) a serotonergic neuron, Q) an interneuron, R) an adrenergic neuron, S) a trigeminal ganglion, T) an astrocyte, U) an oligodendrocyte, V) a Schwann cell, W) a microglial cell, X) an ependymal cell, Y) a radial glial cell, Z) a satellite cell, AA) an enteric glial cell, BB) a pituicyte, CC) a T cell, DD) a B cell, EE) a macrophage, and FF) combinations thereof recited in claims 3, 31 and 47.
	C. self-assembling peptides chosen from: RAD 16-I, RAD 16-II, EAK 16-I, EAK 16-II, and dEAK 16 recited in claim 26.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.	The claims are deemed to correspond to the species listed above in the following manner:

i. If any group from Groups I-V is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of cells, additional cells and self-assembling peptides set forth above and as recited in claims 1,3, 26, 31 and 47 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
In addition, if a combination is elected, Applicant is required under PCT Rule 13.2 to specify what cells or peptides are in the elected combination.  
The following claim(s) are generic: claims 1, 19, 45 and 52-56.

7.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: These species lack unity of invention because these species do not share the same or corresponding technical feature. The technical features of these species are different because they are different cells and different peptides. For cells, the cell contents and biological characteristics in different types of cells are different from each other. Consequently, the responses to different biomolecules are also different in different cells. For peptides, each specific species differs with respect to its composition and structures and so are effects. Therefore, these species do not share a common corresponding technical feature; and thus lack unity of invention.

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

10.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Chang-Yu Wang
July 30, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649